Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because (1) It repeats information in the title (1st  sentence). (2) The last sentence can be easily implied (3) The 3rd  last line states “..generating a control signal got the traffic control signals”. It is not clear what this means..  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 30 is objected to because of the following informalities:  The 3rd last limitation ends in a period.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 25 - 29, 31, 34 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Benco et al. (US 7890126) 
	
Regarding claim 22, Benco discloses a traffic management system for use at a worksite (Fig.1; Abstract; column 3, lines 35 - 51), the traffic management system comprising a control module (Fig. 1, mobile switching module 16 is control module; column 4, lines 11 – 20) and a plurality of traffic control systems (Fig. 1, display control module 26 is traffic control system; column 6, lines 17 – 21; Fig. 4,. 20-1 shows plurality of sign IDs; column 5, lines 21 – 30 discloses various billboards or signs), the control module configured to:
receive data from at least one wireless control device (Fig. 1, mobile device 12; wherein the wireless control device is interpreted as the mobile device 12; column 3, lines 40 - 51);
using the data received from the at least one wireless control device, generate control signals for coordinated control of the plurality of traffic control systems (Fig. 1, mobile switching center 16 generates control signals “TEXT MESSAGES”  to be sent to display module 26; Abstract, last sentence);
transmit the signals for coordinated control of the plurality of traffic control systems to at least a first of the plurality of traffic control systems  (Fig. 1, mobile switching center 16 transmits control signals “TEXT MESSAGES”  sent to display module 26; Abstract, last sentence).

Benco does not disclose a first communication standard and a second communication standard are used.

However, Benco discloses:
" It should be understood that the network 10 is merely an example of a network configuration into which the present invention may be incorporated. This network 10 may take a variety of forms to accommodate the present invention. Notably, any network to implement the present invention will, in at least one form, accommodate text messaging from a mobile device, such as the mobile device 12, and be able to communicate with a signage system, such as sign 24, onto which the text message will be displayed. With respect to text messaging, it should be understood that alternative messaging techniques, such as short messaging, may also be used" (column 3, lines 52 - 62).
Using the above, one of ordinary skill in the art can have different communication standards between the wireless control device/control module and between the control module/traffic control systems e.g. a wide area network would enable communication over long distances (wireless control device/control module) and a local area network would be useful for short communications (control module/traffic control systems; less expensive, easier to set up etc.), as is well known in the art.

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use multiple communication standards since one might be better for long distance communication and other for short distance communication. Further, multiple standards are useful if communication by one standard is not possible for some reason, then another standard can be used as a backup option or for simultaneous/redundant transmission.



Regarding claim 25, Benco discloses the first and second communication standards include at least one wireless communication standard (column 2, line 1; Fig. 1 shows wireless network, hence wireless standard is inherent).


Regarding claim 26, Benco discloses the first and second communication standards include first and second wireless communication standards (column 2, line 1; Fig. 1 shows wireless network, hence wireless standard is inherent). 1st and 2nd communication standards are analyzed as in claim 22. 


Claim 27 is similarly analyzed as claim 22, since Benco discloses the network may take many forms. Hence, a 3rd standard is inherent. Multiple standards are useful if communication by one standard is not possible for some reason, then another standard can be used as a backup option.



Regarding claim 28, Benco discloses the plurality of traffic control systems comprise at least any two of traffic lights, a gate arm, a message display, and a camera (column 5, lines 31 - 38).


Regarding claim 29, Benco discloses the traffic management system is portable (column 1, lines 22 - 24).

Claim 31 is similarly analyzed as claim 22.


Claim 34 is similarly analyzed as claim 25.


Claim 35 is similarly analyzed as claim 26.


Claim 36 is similarly analyzed as claim 27.


Claims 23, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benco et al. (US 7890126) in view of Yingst et al. (US 20080198038).

Regarding claim 23, Benco does not disclose the first traffic control system is a master traffic control system, configured for coordinated control of at least one slave traffic control system in accordance with the control signals generated by the control module.
In the same field of endeavor, however, Yingst discloses the first traffic control system is a master traffic control system, configured for coordinated control of at least one slave traffic control system in accordance with the control signals generated by the control module (Abstract; [0002] disclose master and slave portable lights).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time
the invention was filed, to use the method, as taught by Yingst in the system of Benco
because this would allow additional traffic control signals to be used to control traffic at
different points.	

Regarding claim 30, Benco discloses a portable traffic management system for use at a worksite (Fig.1; Abstract; column 3, lines 35 – 51; column 1, lines 22 – 24 disclose “portable”), the portable traffic management system comprising a control module (Fig. 1, mobile switching module 16 is control module; column 4, lines 11 – 20) and a plurality of traffic control systems (Fig. 1, display control module 26 is traffic control system; column 6, lines 17 – 21; Fig. 4,. 20-1 shows plurality of sign IDs; column 5, lines 21 – 30 discloses various billboards or signs), the control module configured to:
receive data from at least one wireless control device (Fig. 1, mobile device 12; wherein the wireless control device is interpreted as the mobile device 12; column 3, lines 40 - 51);
using the data received from the at least one wireless control device, generate control signals for coordinated control of the plurality of traffic control systems (Fig. 1, mobile switching center 16 generates control signals “TEXT MESSAGES”  to be sent to display module 26; Abstract, last sentence);
transmit the signals for coordinated control of the plurality of traffic control systems to at least a first of the plurality of traffic control systems (Fig. 1, mobile switching center 16 transmits control signals “TEXT MESSAGES”  sent to display module 26; Abstract, last sentence).
Benco does not disclose:
a first communication standard and a second communication standard are used.
the first of the plurality of traffic control systems is a master traffic control system, configured for coordinated control of at least one slave traffic control system in accordance with the control signals generated by the control module.
and wherein the signals transmitted to at least one of the plurality of traffic control systems are transmitted redundantly, in accordance with the second communication standard and at least a third communication standard.

However, Benco discloses:
" It should be understood that the network 10 is merely an example of a network configuration into which the present invention may be incorporated. This network 10 may take a variety of forms to accommodate the present invention. Notably, any network to implement the present invention will, in at least one form, accommodate text messaging from a mobile device, such as the mobile device 12, and be able to communicate with a signage system, such as sign 24, onto which the text message will be displayed. With respect to text messaging, it should be understood that alternative messaging techniques, such as short messaging, may also be used" (column 3, lines 52 - 62).
Using the above, one of ordinary skill in the art can have different communication standards between the wireless control device/control module and between the control module/traffic control systems e.g. a wide area network would enable communication over long distances (wireless control device/control module) and a local area network would be useful for short communications (control module/traffic control systems; less expensive, easier to set up etc.), as is well known in the art.

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use multiple communication standards (including a 1st, 2nd and 3rd) since some might be better for long distance communication and others for short distance communication. Further, multiple standards are useful if communication by one standard is not possible for some reason, then another standard can be used as a backup option or for simultaneous/redundant transmission.

In the same field of endeavor, however, Yingst discloses the first traffic control system is a master traffic control system, configured for coordinated control of at least one slave traffic control system in accordance with the control signals generated by the control module (Abstract; [0002] disclose master and slave portable lights).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Yingst in the system of Benco because this would allow additional traffic control signals to be used to control traffic at different points.	

Claim 32 is similarly analyzed as claim 23.

Allowable Subject Matter
Claim 21 is allowed.

Claims 24, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect traffic control signals:
Lee (US 20080129543) discloses portable traffic signaling device.
Gembala et al. (US 20070126599) disclose solar power traffic light.
Kohanim et al. (US 20060129451) disclose system and method for online targeted billboard advertising.
Gongolas (US 20030164753) discloses Traffic area signage systems

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632